DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright [US 7,629,963 B1] in view of Yeap et al [US 2006/0123463 A1].
	As to claim 1 and 15, Wright teaches portable computer-peripheral apparatus including a Universal Serial Bus (USB) connector and a button [e.g., “The peripheral device 22 in one example is a Universal Serial Bus (USB) peripheral device that is connected to the host computer 14 through a USB port 15” in col. 3, lines 32-35; “In some instances, the peripheral device 22 may not have any user input, such as a button. Alternatively, the peripheral device 22 may have one or more buttons 44” in col. 4, lines 65-67; button 44 in fig. 2], the apparatus being operable to communicate with a computer terminal such that, following connection to the terminal, the apparatus initialises or presents itself as a human interface device (HID) keyboard [e.g., “FIG. 3 describes in more detail the system in FIG. 2. In block 52, the peripheral device 22 is connected to host computer 14 for the first time” in col. 5, lines 23-25; “In block 56, the peripheral device 22 enumerates as both a keyboard and as the true function of the peripheral device 22 as shown by USB signaling 30 and 32 in FIG. 2” in col. 5, lines 30-32; “The exemplary implementations above are used with various versions of the Windows operating system. Some HID manufacturers may support other operating systems such as Linux and MacOS” in col. 9, lines 36-40], wherein the apparatus is configured to send to the  computer terminal an automated series of HID keycodes representing a string in response to receiving a press of the button by a user [e.g., “Pressing a button on the receiving device causes the receiving device to send a sequence of keystroke commands to the host computer that cause the host computer to initiate software applications and to display operating instructions to a user” in Abstract; “For example, pressing the button 44 causes the peripheral device 22 to generate keyboard commands 34 that open up a webpage on a website that provides support for the peripheral device 22” in col. 9, lines 63-66; “Thus, pressing the Help button 44 on the peripheral device 22 automatically takes the user to an appropriate list of help topics” in col. 10, lines 8-10]. Though Wright teaches multiple usages of sending the automated of HID keycodes representing multiple usages of string upon the user pressing the button, Wright does not explicitly teach, however Yeap et al teach the multiple usages of string including a password string [e.g., “Microcontroller 42 is also connected to a push-button switch 50 (or other type of switch), which is activateable by a user of device 34 to send an activation signal to microprocessor 42. … Thus, upon receipt of an activation signal from switch 50, microprocessor 42 is operable to instruct transmitter 54 to transmit authentication information 48” in paragraph 0061; “Referring now to FIG. 2, an example of the contents of authentication information 48 is shown. In a present embodiment, authentication information simply includes a username, indicated at reference ‘U’, and a unique identifier indicated at reference ‘ID’. (While in the present embodiment, username U and unique identifier ID are both used, it will become apparent that in other embodiments the unique identifier ID can serve as both the unique identifier and the username.) Username U is typically the user-id or username belonging to the user that owns device 34, and is assigned by an administrator of system 30 and therefore known to that administrator. Identifier ID is any unique string of characters, also typically assigned by an administrator of system 30 and known to that administrator” in paragraph 0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify to implement the Yeap et al's teaching above including the password string in order to increase applicability for the portable computer-peripheral apparatus of Wright.  
As to claims 2 and 16, the combination of Wright and Yeap et al teaches wherein the received press of the button is a single press of the button [e.g., “For example, pressing the button 44 causes the peripheral device 22 to generate keyboard commands 34 that open up a webpage on a website that provides support for the peripheral device 22” in col. 9, lines 63-66 of Wright].
As to claims 3 and 17, the combination teaches in which the HID keycodes include unique data identifying a user and/or the apparatus [e.g., “Referring now to FIG. 2, an example of the contents of authentication information 48 is shown. In a present embodiment, authentication information simply includes a username, indicated at reference ‘U’, and a unique identifier indicated at reference ‘ID’” in paragraph 0063 of Yeap et al].
As to claims 4 and 18, the combination teaches in which the HID keycodes include unique data authenticating a user and/or the apparatus [e.g., “When the security access device is initially brought proximal to the computer and activated, the authentication information is sent to the computer and the user is logged in” in Abstract of Yeap et al].
As to claim 5, the combination teaches in which the apparatus is a HID device [e.g., “The exemplary implementations above are used with various versions of the Windows operating system. Some HID manufacturers may support other operating systems such as Linux and MacOS” in col. 9, lines 36-40 of Wright].
As to claim 6, the combination teaches including in addition means of communicating with the terminal wirelessly [e.g., “One or more or the peripheral devices 22, 36 and 37 may be connected to the host computer 14 through interfaces other than USB ports, such as other types of serial cables, parallel signal cables, or wireless connections” in col. 4, lines 60-64 of Wright].
As to claim 7, the combination teaches including a USB microcontroller [e.g., USB Controller 24 in fig. 1 of Wright].
As to claim 8, the combination teaches wherein the portable computer-peripheral apparatus is a USB key [e.g., “The peripheral device 132 can be small enough to be carried on a keychain. There are many possible marketing and product promotional applications for device 132. For example, each different peripheral device 132 can be programmed with a unique serial number, and can be used to incentivize its use by containing a possible winning serial number for a prize draw” in col. 10, lines 42-48 of Wright].
As to claim 9, the combination teaches wherein an additional driver is not required for the computer terminal [e.g., “Referring still to FIG. 2, the binding operation can eliminate the need to ship a Compact Disc (CD) with drivers along with the USB peripheral device 22 when Windows does not have built-in drivers for the peripheral device 22” in col. 10, lines 22-25, “A driver can be written in various computer systems that recognize the Windows key and emulate the behavior of Windows in response to the keystrokes described above” in col. 10, lines 22-25 of Wright].
As to claims 10 and 19, the combination teaches wherein the automated series of HID keycodes do not include a full command for automated login but instead only a part of a login [e.g., “In block 58, the peripheral device 22 sends a sequence of simulated keyboard keystroke commands 34 (FIG. 2) over the virtual keyboard interface of the USB connection that opens a text editor window 20 in host computer 14. In block 60, the peripheral device 22 sends additional keyboard keystroke commands 34 that display a message 46 telling the user to press <Num Lock> button 40 on keyboard 36 if the user wants to connect to the Internet 21, or press the <Caps Lock> key 38 on keyboard 36 if an Internet connection is not available” in col. 5, lines 32-36, “Alternatively, pressing the button 44 causes the peripheral device 22 to send a <windows> key followed by <h> <enter> key keyboard commands 34 that launch the Windows Help service. The cursor is in the search term entry window after the help service is launched. The peripheral device 22 can therefore automatically send a series of keystrokes 34 comprising an appropriate search term, followed by <Enter>. Thus, pressing the Help button 44 on the peripheral device 22 automatically takes the user to an appropriate list of help topic” in col. 10, lines 1-10 of Wright; “Next, at step 435, a password is requested from the user. (While a password is requested in the present embodiment, in other embodiments the password request can be eliminated or substituted for other security measures.) This step is performed by laptop 38 which displays a message on the screen of laptop 38 prompting the user to enter in a password” in paragraph 0069 of Yeap et al].
As to claims 11 and 20, the combination teaches wherein the automated series of HID keycodes automates direct access to content, and/or initiation of a task or other process [e.g., “For example, pressing the button 44 causes the peripheral device 22 to generate keyboard commands 34 that open up a webpage on a website that provides support for the peripheral device 22” in col. 9, lines 63-66, “Thus, pressing the Help button 44 on the peripheral device 22 automatically takes the user to an appropriate list of help topics” in col. 10, lines 8-10, “On first connection, or in response to pressing an ‘install’ button 44, the peripheral device 22 enumerates a keyboard interface. The peripheral device 22 then automatically takes the user to a website where drivers can be downloaded” in col. 10, lines 25-29 of Wright].
As to claim 12, the combination teaches wherein the apparatus is configured to use inbuilt components of commonly used operating systems, such as such as MacOS or Windows [e.g., “The exemplary implementations above are used with various versions of the Windows operating system. Some HID manufacturers may support other operating systems such as Linux and MacOS” in col. 9, lines 36-40 of Wright].
As to claim 13, the combination teaches wherein the apparatus includes both the USB connector and a wireless connection; wherein in use the apparatus is first connected physically to the computer terminal by the USB connector, initiating transmission of a sequence of HID keycodes that performs a 'pairing' operation between the apparatus and the computer terminal; thus providing clearance for subsequent automatic wireless communication between the apparatus and the computer terminal [e.g., “One or more or the peripheral devices 22, 36 and 37 may be connected to the host computer 14 through interfaces other than USB ports, such as other types of serial cables, parallel signal cables, or wireless connections” in col. 4, lines 60-64, “The peripheral device 22 in one example is a Universal Serial Bus (USB) peripheral device that is connected to the host computer 14 through a USB port 15” in col. 3, lines 32-35, “In some instances, the peripheral device 22 may not have any user input, such as a button. Alternatively, the peripheral device 22 may have one or more buttons 44” in col. 4, lines 65-67 of Wright; “In a present embodiment, transmitter 54 is based on infrared technology, but in other embodiments other types of technologies can be used to implement transmitter 54. Other exemplary technologies include wireless technologies such as Blue tooth, 802.11, Code Division Multiple Access (‘CDMA’) or wired technologies such as Universal Serial Bus (‘USB’). Thus, upon receipt of an activation signal from switch 50, microprocessor 42 is operable to instruct transmitter 54 to transmit authentication information 48” in paragraph 0061, “Laptop 38 also includes a second transceiver 86 that is complementary to transmitter 66, and thus operable when laptop 38 is `on` to periodically query transmitter 66 and receive and decipher transmissions from transmitter 66 in accordance with techniques known in RFID technology” in paragraph 0065 of Yeap et al].
As to claim 14, the combination teaches wherein the automated series of HID keycodes are transmitted wirelessly [e.g., “One or more or the peripheral devices 22, 36 and 37 may be connected to the host computer 14 through interfaces other than USB ports, such as other types of serial cables, parallel signal cables, or wireless connections” in col. 4, lines 60-64 of Wright; “In a present embodiment, transmitter 54 is based on infrared technology, but in other embodiments other types of technologies can be used to implement transmitter 54. Other exemplary technologies include wireless technologies such as Blue tooth, 802.11, Code Division Multiple Access (‘CDMA’) or wired technologies such as Universal Serial Bus (‘USB’). Thus, upon receipt of an activation signal from switch 50, microprocessor 42 is operable to instruct transmitter 54 to transmit authentication information 48” in paragraph 0061 of Yeap et al].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/28/2022